           Case 3:21-cv-00156-MMD-CLB Document 3 Filed 04/07/21 Page 1 of 2




1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     JOE PICENO,                                       Case No. 3:21-cv-00156-MMD-CLB
7                                       Petitioner,
             v.                                                      ORDER
8

9     TIM GARRETT, et. al,
10                                  Respondents.
11

12

13          Petitioner Joe Piceno, a Nevada prisoner, has submitted a pleading styled as a
14   “Rule 60(b) subsequent petition” and a motion for appointment of counsel, with which he
15   is seeking relief from a state court judgment of conviction entered in 1997. (ECF No. 1.)
16   The Court notes that Piceno has had two prior habeas corpus proceedings in this Court
17   with respect to the same state court judgment. The first was dismissed as untimely.
18   Piceno v. LeGrand, et. al., Case No. 3:11-cv-00588-RCJ-WGC (ECF No. 9). The second
19   was dismissed as a successive petition. Piceno v. LeGrand, et. al., Case No. 3:14-cv-
20   00545-RCJ-WGC (ECF No. 16). In both cases, the Ninth Circuit Court of Appeals denied
21   Piceno’s request for a certificate of appealability.
22          Though identified as a pleading seeking relief under Rule 60(b) of the Federal
23   Rules of Civil Procedure, Piceno’s current filing asserts a “federal basis for relief from a
24   state court's judgment of conviction” and is, therefore, subject to the same requirements
25   as a habeas corpus application under 28 U.S.C. § 2254. See Gonzalez v. Crosby, 545
26   U.S. 524, 530-31 (2005). Viewed as such, the pleading is a successive petition, which
27

28
             Case 3:21-cv-00156-MMD-CLB Document 3 Filed 04/07/21 Page 2 of 2




1    requires Piceno to seek and obtain leave of the Ninth Circuit before pursuing relief in this

2    Court. See id. at 531-32 (citing 28 U.S.C. § 2244(b)(3)).

3            Piceno has not secured an order from the Ninth Circuit authorizing this action as

4    required by § 2244(b)(3). Therefore, this Court is without jurisdiction to consider the

5    petition submitted herein. See Burton v. Stewart, 549 U.S. 147, 153 (2007).

6            It is therefore ordered that this case is dismissed for lack of jurisdiction. The Clerk

7    of Court shall separately file the petition and motion for appointment of counsel (currently

8    docketed as ECF Nos. 1-1 and 1-2). The Clerk of Court shall also enter judgment against

9    Piceno and close this case.

10           It is further ordered that Piceno’s motion for appointment of counsel is denied as

11   moot.

12           It is further ordered that a certificate of appealability is denied.

13           DATED THIS 7th Day of April 2021.

14

15
                                                  MIRANDA M. DU
16                                                CHIEF UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28
                                                     2
